DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed to be “a distal end”
Claim 1 recites “the connection fitting” in line 7. Prior to this recitation two connection fittings are recited. It is unclear whether this instance of “the connection fitting” must be the connection fitting associated with the quick release assembly, or if it can be the connection fitting associated with the shoulder strap. For this reason, the scope of claim 1 is unclear. For the purpose of examination, it is assumed that this instance of the connection fitting must be the connection fitting associated with quick release assembly.
Claims 2-5 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
The term “proximate” in claim 13 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close portions must be to one another in order to meet this limitation, and therefore the scope of the claim is unclear. For the purpose of examination, it is assumed that portions that are located generally within half the of a width or length dimension of the device are considered proximate to one another.
Claims 14-17 are rejected as depending from claim 13 and therefore incorporating the indefinite scope.
Claim 14 recites “the strap” whereby claim 14 depends from claim 13 which recites a chest compression strap and a shoulder strap. It is unclear which strap is considered to be “the strap” and therefore the scope of the claim is indefinite. For the purpose of examination, it is assumed that “the strap” is intended to be “the shoulder strap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9, 10, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson A (WO 2004084672 A1)(Larsson).
Regarding claim 6, Larsson discloses a strap assembly (Figs. 1 and 2) comprising, a chest compression strap assembly (23), a connection fitting (17) having an anchoring strip (16) and a shoulder strap (12) having a guideway (formed between instances of 33) configured to receive the chest compression strap assembly inserted therein (Fig. 2) and a channel (formed by portions 33) to receive the anchoring strip (16) inserted therein to secure the chest compression strap assembly in the guideway (Fig. 2), a proximal end of the shoulder strap configured to be worn over a shoulder of a wearer and secured to a shoulder mounted load (Fig. 1).
Regarding claim 7, Larsson discloses the chest compression strap (23) assembly includes a second connection fitting (25) with an integrated adjustment feature and a strap secured to the second connection fitting on one end and folded in a configuration of a securement loop (24) on an opposite end, the securement loop being configured to engage the anchoring strip in the guideway (Fig. 2).
Regarding claim 9, Larsson discloses the guideway is positioned across the channel (Fig. 2).
Regarding claim 10, Larsson discloses the connection fitting comprises a male and a female connector configured to lock together (to the degree that the portion 17 is a female portion of a connector, and the end of the anchoring strap 16 is a male portion of a connector that become locked together).
Regarding claim 12, Larsson discloses when the connection fitting (17) at the distal end of the shoulder strap channel is released, then the quick release assembly moves down and away, pulling the anchoring strip (16) out of the channel and releasing the chest compression strap (23) from the guideway disengaging a shoulder mounted load from a wearer (Page 5, Ll. 1-7).
Regarding claim 13, Larsson discloses a strap assembly (Figs. 1 and 2) comprising, a chest compression strap (23) having a loop (24) at one end, a connection fitting (27/22/30/19/16) having an anchoring strip (16) at one end proximate a connection fitting connector (18) and configured to attach to a pack at another end (noting the end nearest to 27) opposite the anchoring strip (18) and a shoulder strap (15) having a channel (formed by portions 33) proximate a shoulder strap connector (17) and configured to retain the anchoring strip (16) when the connection fitting connector is attached to the shoulder strap connector (via anchoring strip 16), the shoulder strap being configured to attach to a pack at another end (at 30) opposite the shoulder strap connector, the shoulder strap having a guideway (between instances of 33) through the channel configured to receive the chest compression strap loop (Fig. 2, 24), wherein the anchoring strip engages the loop when the anchoring strip is retained in the channel.
Regarding claim 14, Larsson discloses the channel (formed by portions 33) extends along the strap (14) and has sides (noting the sides of portions 13) to restrict lateral movement of the anchoring strip with respect to the shoulder strap.
Regarding claim 16, Larsson discloses the guideway is laterally across the shoulder strap and into the channel (Fig. 2).
Regarding claim 17, Larsson discloses the loop (24) is a fold of the chest compression strap (23) attached to the chest compression strap (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson A (WO 2004084672 A1)(Larsson) in view of Knerr (US 5,961,014 A).
Regarding claim 7, Larsson discloses the chest compression strap (23) assembly includes a second connection fitting (25) and a strap secured to the second connection fitting on one end and folded in a configuration of a securement loop (24) on an opposite end, the securement loop being configured to engage the anchoring strip in the guideway (Fig. 2).
To the degree that it is unclear that Larsson discloses the connection fitting with an integrated adjustment feature, Knerr teaches the ability to have a connection fitting (38) including an integrated adjustment feature (noting the strap 32 extending through the loop portion of 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Larsson and include an integrated adjustment feature with the connection fitting because such a change would allow the user to employ the known benefits of a strap adjusting mechanism i.e. the ability to adjust the length of the chest strap to a desired length according to the user’s needs. 
Regarding claim 8, modified Larsson is silent with respect to the fastening of the loop of the folded strip.
Knerr further teaches the ability to form a loop of folded back material and sewing to itself (Col. 4; Ll. 41-44).
It would have been obvious to one having ordinary skill in the art to fasten the loop using stitching as demonstrated by Knerr because such a change would require a mere choice of a known attachment mechanism and would have yielded predictable results.
Regarding claim 15, Larsson discloses the sides are comprised of transverse attachment with respect to the shoulder strap (Fig. 2), the attachment attaching a length of webbing to the shoulder strap (noting an instance of 33), the attachment forming the channel between the webbing and the shoulder strap (Fig. 2).
Larsson is silent with respect to the attachment method between portions 33 and the strap 15.
Knerr teaches the ability to attach portions by sewing (Col. 4; Ll. 41-44).
It would have been obvious to one having ordinary skill in the art to fasten the portions of 33 to the strap 15 using stitching as demonstrated by Knerr because such a change would require a mere choice of a known attachment mechanism and would have yielded predictable results.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zellock (DE 102015106868 A1) teaches s quick release device having anchoring strips 57 than extend through channels and loops of straps 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734             

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734